                                          Case 4:21-cv-00967-PJH Document 94 Filed 09/21/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RICHARD WOLF,
                                                                                        Case No. 21-cv-00967-PJH
                                  8                    Plaintiff,

                                  9              v.                                     ORDER OF DISMISSAL
                                  10     CITY OF MILLBRAE, et al.,                      Re: Dkt. No. 93

                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is plaintiff Richard Wolf’s notice of intent not to amend and

                                  15   request for dismissal. The notice follows this court’s order granting defendants’ motions

                                  16   to dismiss plaintiff’s complaint. Dkt. 91. In the order granting defendants’ motions to

                                  17   dismiss, the court granted leave to amend certain claims. Id. In light of plaintiff’s notice

                                  18   and request, and good cause appearing, the court hereby DISMISSES the entirety of the

                                  19   complaint with prejudice. See Fed. R. Civ. P. 41.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 21, 2021

                                  22                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  23                                                United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
